Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158488(20)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re SUMPTER.                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  _________________________________________                                                                             Justices

  NELSON SUMPTER,
           Plaintiff-Appellant,
  v                                                                 SC: 158488
                                                                    COA: 342853
                                                                    Macomb CC: 2017-000109-AH
  MACOMB CIRCUIT COURT JUDGE,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 4,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2019
         d0624
                                                                               Clerk